Case 1:17-cr-00434-ARR Document 225-1 Filed 03/25/20 Page 1 of 3 PageID #: 1318




                             EXHIBIT A

                         Portion of GX 412
Case 1:17-cr-00434-ARR Document 225-1 Filed 03/25/20 Page 2 of 3 PageID #: 1319




    Lizbeth Castellanos Bautista   Alba Luz Castellanos Bautista              10/2/15    1        $627.00
                                                                              2/28/16    1        $840.00
                                   Alba Luz Castellanos Bautista Total                   2       $1,467.00
                                   Alfonso Guzman Mendez                     12/29/15    1        $880.00
                                   Alfonso Guzman Mendez Total                           1        $880.00
                                   Cristian Alexander Bustos Quirino          3/29/15    1        $248.00
                                   Cristian Alexander Bustos Quirino Total               1        $248.00
                                   Gonsalo Castellanos Justo                   2/1/15    1        $685.00
                                                                              9/13/15    1         $90.00
                                                                              9/17/15    1         $90.00
                                                                              1/15/16    1        $122.00
                                                                              3/20/16    1        $870.00
                                                                              6/11/16    1        $816.00
                                                                               8/1/16    1        $806.00
                                                                              9/11/16    1        $290.00
                                                                              1/31/17    1        $729.00
                                                                              3/19/17    1        $105.00
                                                                              5/28/17    1        $704.00
                                                                               7/7/17    1         $94.00
                                   Gonsalo Castellanos Justo Total                      12       $5,401.00
                                   Jesus Manuel Castellanos Bautista          7/14/16    1         $55.00
                                                                              7/25/16    1        $163.00
                                                                              9/20/16    1         $40.00
                                                                              10/2/16    1         $90.00
                                   Jesus Manuel Castellanos Bautista Total               4        $348.00
                                   Lady Laura Castellanos Bautista            8/23/15    1         $90.00
                                                                              8/30/15    1        $590.00
                                                                             11/15/15    1         $90.00
                                                                              1/31/16    1        $827.00
                                                                               3/6/16    1        $850.00
                                                                              4/11/16    1        $890.00
                                                                               7/6/16    1        $805.00
                                                                              7/25/16    1        $800.00
                                                                              8/28/16    1        $400.00
                                                                              9/19/16    1         $90.00
                                                                              11/5/16    1        $526.00
                                                                             11/13/16    1        $495.00
                                                                              12/4/16    1        $728.00
                                                                             12/18/16    1        $742.00
                                                                              1/12/17    1        $695.00
                                                                              2/19/17    1        $700.00
                                                                              6/26/17    1        $113.00
                                   Lady Laura Castellanos Bautista Total                17       $9,431.00
                                   Martha Bautista Altamirano                 6/30/14    1        $432.00
                                   Martha Bautista Altamirano Total                      1        $432.00




                                                                                             1
Case 1:17-cr-00434-ARR Document 225-1 Filed 03/25/20 Page 3 of 3 PageID #: 1320




                                         No Payee Info Provided              4/9/16    1          $39.58
                                         No Payee Info Provided Total                  1          $39.58
                                         Yesenia Martinez Contreras         1/16/16    1          $61.00
                                         Yesenia Martinez Contreras Total              1          $61.00
    Lizbeth Castellanos Bautista Total                                                40       $18,307.58




                                                                                           2
